                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FIRST MERCURY INSURANCE                             Case No. 18-cv-00071-SI
                                         COMPANY,
                                   8
                                                        Plaintiff,                           ORDER CONTINUING STAY,
                                   9                                                         SETTING FURTHER STATUS
                                                 v.                                          CONFERENCE, AND VACATING
                                  10                                                         TRIAL DATE
                                         KINSALE INSURANCE COMPANY, et
                                  11     al.,                                                Re: Dkt. No. 73
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14
                                              The parties have filed a joint status statement requesting the Court continue to stay this action
                                  15
                                       in light of the pending bankruptcy petition of defendant Thompson Brooks, Inc. Docket No. 73.
                                  16
                                       Having considered the papers submitted, the Court will CONTINUE the stay of this action to April
                                  17
                                       5, 2019, and sets a further case management conference for April 5, 2019, at 3:00 p.m. in
                                  18
                                       Courtroom 1, 17th Floor, of the San Francisco courthouse. The parties shall file a joint case
                                  19
                                       management statement one week prior to the case management conference and shall come to the
                                  20
                                       conference prepared to discuss an appropriate schedule for resolution of this case.
                                  21
                                              The Court VACATES the April 8, 2019 trial date, as well as the March 26, 2019 pretrial
                                  22
                                       conference.
                                  23

                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: January 4, 2018
                                  26
                                                                                        ______________________________________
                                  27                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  28
